PER CURIAM.
We affirm the judgment, but remand for reduction of the attorney’s fee awarded. Section 627.756(2), Fla.Stat. (1977), permits an award of attorney’s fees of not more than 12V2% of the amount of final judgment. The attorney’s fee awarded below was $5,000.00, more than 121/2% of the final judgment of $7,132.89. The trial court should reduce the award to an amount not greater than 12V2% of the final judgment of $7,132.89. Appellee’s motion for appellate attorney’s fees is granted, and the trial court is directed to award a reasonable fee on remand.
SCHEB, Acting C. J., and OTT and RYDER, JJ., concur.